Citation Nr: 0809363	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to October 
1969, and from May 1980 to July 1991, with additional 
intervening periods of inactive duty in the Army Reserves.  
He died in January 2004; the appellant is his spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

Although the appellant requested a Board hearing in her 
February 2006 VA Form 9, and was notified of the time and 
place to report for the scheduled hearing, she cancelled her 
request prior to the time she was scheduled to appear.  She 
has since made no request for another hearing.

The Board also notes that although the documentation 
designating The American Legion to represent the appellant is 
not of record, a July 2005 RO letter to the appellant 
indicates that she appointed The American Legion to represent 
her and The American Legion did in fact submit written 
argument in support of her appeal in October 2006.


FINDINGS OF FACT

1.  The veteran's death was due solely to the effects of 
hepatorenal syndrome, alcoholic cirrhosis, alcohol abuse, and 
hyperketonemia.  

2.  During the veteran's lifetime, service connection had 
been established for a right knee disability, evaluated as 10 
percent disabling from August 12, 2002, and for bilateral 
hearing loss, evaluated as noncompensable from July 30, 1991.

3.  Alcohol abuse was not caused or aggravated by a service-
connected disability.

4.  Neither hepatorenal syndrome, cirrhosis, nor 
hyperketonemia was present within one year after the 
veteran's final discharge from active duty, and none of these 
disorders was etiologically related to service.

5.  At the time of the veteran's death, there was no claim 
pending.

6.  The countable income for all periods pertinent to the 
appellant's claim exceeded the maximum annual income for 
pension benefits.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2007).

3.  The appellant's countable income precludes her from 
receiving pension benefits. 38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking unspecified accrued 
benefits and death pension benefits.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that a claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As explained below, the pertinent facts with respect to the 
accrued benefits claim and the death pension claim are not in 
dispute and the law is dispositive.  Consequently, there is 
no additional evidence that could be obtained to substantiate 
either claim, and no further action is required to comply 
with the VCAA or the implementing regulation.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

With respect to the cause of death claim, the record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letter mailed in May 2006, after its initial adjudication of 
the claims.  While the claim was not readjudicated after the 
letter was sent, the Board finds that there is no prejudice 
to the appellant, as she did not submit or identify any 
additional evidence in response to the letter.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of any claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2007).

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service incurrence or aggravation of cirrhosis of the liver 
or renal disease may be presumed if it is manifested to a 
degree of 10 percent within one year from the date of 
separation from a period of qualifying active service lasting 
90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1137, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 C.F.R. § 3.317(a)(1)(i) (2007).

With respect to claims filed after October 31, 1990, service 
connection may not be granted for alcohol abuse on the basis 
of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. § 3.301(a) (2003); VAOPGCPREC 2-
98.  

The law does not preclude a veteran from receiving 
compensation for an alcohol abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id.

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2007).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This revision relates to cases 
where the veteran's death occurred on or after the date of 
enactment, December 16, 2003. 

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
38 C.F.R. § 3.1000(a).

Death Pension

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
hepatorenal syndrome, alcoholic cirrhosis, or hyperketonemia 
had its onset in service or was manifested within a year of 
the veteran's discharge from military service, and the 
appellant does not so contend.  Service treatment records are 
silent as to these conditions.  No related complaints or 
findings are shown on reports of VA compensation examinations 
in December 1991 and January 2003, or elsewhere in the 
medical record.  Accordingly, the medical evidence does not 
support the proposition that the fatal hepatorenal syndrome, 
alcoholic cirrhosis, or hyperketonemia was related to the 
veteran's military service.

With respect to alcohol abuse, also noted on the death 
certificate, the service separation examination in June 1990 
contains a notation that the veteran had a history of alcohol 
abuse.  However, service connection for alcohol abuse on the 
basis of service incurrence or aggravation is precluded, and 
there is nothing in the medical evidence suggesting that the 
veteran's alcohol abuse was secondary to service-connected 
disability.  

There is also no clinical or other medical evidence of record 
suggesting that the veteran's service-connected disabilities 
[right knee disorder and hearing loss] played any material 
role in his death.  The death certificate was notably silent 
as to the service-connected disabilities.  To the extent that 
the appellant is contending that the veteran's service-
connected disabilities may have led to his death, it is now 
well-established that as a lay person without medical 
training she is not competent comment on medical matters such 
as cause of death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The appellant noted in her VA Form 9 that the veteran had 
never been given an unexplained illness test.  The Board 
assumes that this refers to the regulatory provisions 
governing chronic disability resulting from undiagnosed 
illness associated with service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  However, there is 
no indication that the veteran ever reported or sought 
treatment for such a qualifying chronic disability.  In any 
event, the death certificate reflects that e died from 
diagnosed illnesses, and there is no contrary medical 
evidence of record.

To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that, 
since the veteran dedicated his career to military service, 
she should be compensated for the cause of his death.  
However, the Board is bound by the law and is without 
authority to grant benefits on any other basis.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
veteran's sacrifices for his country.  The Board, however, is 
obligated to decide cases based on the evidence before it.  

Accrued Benefits

The appellant has not advanced any specific contentions in 
support of this claim.  The record before the Board shows 
that at the time of the veteran's death, no appeal or claim 
for any monetary benefit was pending.  Accordingly, this 
claim will be denied.



Death Pension

In February 2004, the appellant filed an application (VA Form 
21-534) for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits - including death 
compensation.  In July 2004 the RO issued a decision 
notifying her that her claim for VA pension benefits was 
denied because her countable income exceeded the maximum 
annual pension rate.  

The appellant reported that she has one dependant child who 
is in her custody.  She indicated that she received $7,848 in 
Social Security benefits for the child in 2004.  She reported 
that her own income for 2004 was $21,000.  Her income was 
reduced to reflect last expenses for the veteran of $3,460.  
The maximum annual pension rate for a surviving spouse with 
one dependent in effect when she first submitted her claim 
for pension in February 2004 was $8,686.  VA Manual M21-1, 
Appendix B, Change 46, December 1, 2001.  The maximum annual 
pension rate (MAPR) is set by Congress.  That rate, which may 
change yearly, is published in Appendix B of the Veterans 
Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a)(3), 3.23.  The MAPR has subsequently 
risen to $9,287, effective December 1, 2005.  

In 2005, the appellant reported income of $21,000 for 
herself, a Social Security death benefit of $255, and annual 
Social Security payments of $11,772 for her daughter.  This 
brings the family income to $33,027, well in excess of the 
allowable amount.

In summary, the evidence of record shows the appellant's 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  The Board is very sympathetic to her 
loss and recognizes the veteran's meritorious service and the 
contributions he made to his country.  The Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West 2006).  
The law specifically prohibits the payment of VA pension 
benefits to those whose countable income exceeds statutory 
limits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's countable income exceeds 
the statutory limits, she is not legally entitled to pension 
benefits.  Thus, her claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


